Gubrry, J.
The petition, construed most favorably to the plaintiff in this case, shows that he was at most a licensee, if not an actual trespasser. The owner of premises owes to a licensee no duty of keeping the condition of the premises up to any given standard of safety, except that they must not contain pitfalls, mantraps, or things of that character. Kinnebrew v. Ocean Steamship Co., 47 Ga. App. 704 (171 S. E. 385); Rollestone v. Cassirer, 3 Ga. App. 161 (59 S. E. 442); Mandeville Mills v. Dale, 2 Ga. App. 607 (58 S. E. 1060); Central of Ga. Ry. Co. v. Ledbetter, 46 Ga. App. 500 (168 S. E. 81); Petree v. Davison-Paxon-Stokes Co., 30 Ga. App. 490 (118 S. E. 697); Southern Ry. Co. v. Chatmam, 124 Ga. 1026 (53 S. E. 692, 6 L. R. A. (N. S.) 283, 4 Ann. Cas. 675). An allegation in such a petition that the defendant knew or ought to have known of the alleged defective condition is at best but an allegation of implied notice. Babcock v. Johnson, 120 Ga. 1030 (48 S. E. 438). The court did not err in sustaining the demurrer.

Judgment affirmed.


Broyles, C. J., and MacIntyre, J., concur.

Spradlin & Whiddon, F. L. Breen, Durwood T. Pye, for plaintiff.
Thomas J. Lewis, for defendant.